DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I (claims 1-8) in the reply filed on 08/13/2021.

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required. Paragraph 0006 of the specification states that the disclosure provides methods for electrochemical reduction of substrates such as, for example, carbon dioxide and graphite. It is unclear what graphite is reduced to. 

Claim Objections 

Claim 1 is objected to because of the following informalities: Appropriate correction is required.

Regarding claim 1, 2nd last and last lines, “carbon-source, reduction product” should be amended to -- carbon-source reduction product --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 1, the term “carbon source” is interpreted in light of the specification (see for example, paragraphs 0009, 0052, 0054, 0067, and 0082) to mean for example, carbon dioxide, carbonate, graphite, carbon monoxide, or cyanide. It is unclear which products graphite and cyanide are reduced to.

Regarding claim 3, tuff material composition would be expected to vary depending on the volcano source, and some volcanic tuff material may not even meet the chemical composition recited in claim 1. It is unclear if the term “volcanic tuff material” includes tuff material from all volcanic sources or only some volcanic sources.

Regarding claim 5, it is known that electrochemical reduction occurs at a cathode and not at an anode. It is unclear how an anode comprising the catalyst can effect reduction of a carbon source.



Further, since the chloride oxidation products are expected to be produced at the anode and the carbon source is reduced at the cathode, it is unclear if the chloride salt is contacted with same catalyst as the carbon source.


Claims 2-8 are rejected, because they depend from the rejected claim 1.


Potentially Allowable Subject Matter

Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Potentially Allowable Subject Matter 

European patent application publication no. EP 2,935,654 (hereinafter called Teamey) is the closest the prior art of record. Teamey discloses a method for electrochemical reduction of carbon dioxide (a carbon source) to oxalate (a carbon-source reduction product), the method comprising: contacting carbon dioxide with a cathode 122 (reads on a catalyst)5 wherein the cathode (catalyst) is under an electrochemical potential (see Fig. 1 and paragraphs 0017 and 0018). Teamey further discloses that cathode materials may include Fe-Ti alloys, Ni (nickel), Zn (zinc), or Cu (see paragraph 0052). However, Teamey does not disclose or render obvious claim 1 as a whole, including the limitation that the catalyst comprise Fe (iron) at 2-15 weight %, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795